DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MR Jeffrey D Hale on 3/3/2022 and applicant has confirmed via phone as well as email communication on 3/4/2022.
The application has been amended as follows: 
1.	(Currently Amended)	An apparatus for processing a substrate, comprising:
a process chamber with a chamber body enclosing a processing volume; 
a remote plasma source (RPS) having a first plasma source with a first electrode and a second electrode, wherein the first electrode and the second electrode are symmetrical with hollow cavities configured to induce a hollow cathode effect within the 
a radio frequency (RF) power source configured to provide a symmetrical driving waveform on the first electrode and the second electrode to produce an anodic cycle and a cathodic cycle of the RPS, wherein the anodic cycle and the cathodic cycle operate in a hollow cathode effect mode; and
an isolator between the first electrode and the second electrode, wherein the isolator has a ring shape and has at least one groove on a radially inward side of the ring shape that is configured to be exposed to generated plasma from the first electrode and the second electrode.
	
2.	(Original)	The apparatus of claim 1, wherein the symmetrical driving waveform is a sinusoidal waveform or a square wave waveform.

3.	(Canceled)	
4.	(Canceled)	
5.	(Canceled)	

6.	(Currently Amended)	The apparatus of claim [[3]] 1, wherein the isolator is formed of a ceramic material.
	
7.	(Original)	The apparatus of claim 1, wherein the first electrode and the second electrode have hollow cavities with a cone shape having a first end with a first 
	
8.	(Original)	The apparatus of claim 7, wherein the second diameter opening of the first electrode is configured to face the second diameter opening of the second electrode.
	
9.	(Original)	The apparatus of claim 1, further comprising: a mixing reservoir located between the first plasma source and the processing volume.

10.	(Original)	The apparatus of claim 1, further comprising: a second plasma source with a third electrode and a fourth electrode, wherein the third electrode and the fourth electrode are symmetrical with hollow cavities configured to induce a hollow cathode effect within the hollow cavities.

11.	(Original)	The apparatus of claim 10, wherein the first plasma source and the second plasma source provide radicals or ions into a mixing reservoir that is fluidly connected to the processing volume.

12.	(Currently Amended)	An apparatus for processing a substrate, comprising:
a remote plasma source (RPS) having a first plasma source with a first electrode and a second electrode, wherein the first electrode and the second electrode are 
a radio frequency (RF) power source configured to provide a symmetrical driving waveform on the first electrode and the second electrode to produce an anodic cycle and a cathodic cycle of the RPS, wherein the anodic cycle and the cathodic cycle operate in a hollow cathode effect mode; and
an isolator between the first electrode and the second electrode, wherein the isolator has a ring shape and has at least one groove on a radially inward side of the ring shape that is configured to be exposed to generated plasma from the first electrode and the second electrode.
	
13.	(Original)	The apparatus of claim 12, wherein symmetrical driving waveform is a sinusoidal waveform or a square wave waveform.
	
14.	(Currently Amended)	The apparatus of claim 12, further comprising:
[[an isolator between the first electrode and the second electrode,]] wherein the isolator [[has a ring shape and]]  is formed of a ceramic based material [[ , and wherein the isolator has at least one groove on a radially inward side of the ring shape that is configured to be exposed to generated plasma from the first electrode and the second electrode]].

15.	(Original)	The apparatus of claim 12, wherein the first electrode and the second electrode have hollow cavities with a cone shape having a first end with a 

16.	(Original)	The apparatus of claim 15, wherein the second diameter opening of the first electrode is configured to face the second diameter opening of the second electrode.

17.	(Original)	The apparatus of claim 12, further comprising:  a second plasma source with a third electrode and a fourth electrode, wherein the third electrode and the fourth electrode are symmetrical with hollow cavities configured to induce a hollow cathode effect within the hollow cavities, and wherein the first plasma source and the second plasma source provide radicals or ions into a mixing reservoir that is fluidly connected to a processing volume of a process chamber.

18.	(Currently Amended)	A method of generating remote plasma for a process chamber, comprising:
generating a symmetrical driving waveform with a radio frequency (RF) power source for a first plasma source; and
forming plasma in the first plasma source by applying the symmetrical driving waveform to a first electrode and to a second electrode of the first plasma source with an isolator between the first electrode and the second electrode, wherein the first electrode and the second electrode are symmetrical with hollow cavities configured to induce a hollow cathode effect within the hollow cavities when driven by the symmetrical and wherein the isolator has a ring shape and has at least one groove on a radially inward side of the ring shape that is configured to be exposed to generated plasma from the first electrode and the second electrode.

19.	(Original)	The method of claim 18, further comprising: forming plasma in a second plasma source by applying the symmetrical driving waveform to a third electrode and to a fourth electrode of the second plasma source, wherein the third electrode and the fourth electrode are symmetrical with hollow cavities configured to induce a hollow cathode effect within the hollow cavities when driven by the symmetrical driving waveform.

20.	(Original)	The method of claim 19, further comprising: mixing radicals or ions generated by the first plasma source and the second plasma source in a mixing reservoir that is fluidly coupled to a processing volume of a process chamber.

Allowable Subject Matter

Claims 1, 2, 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Referring to the claims 1, and 12 the closest prior art fails to teach or reasonably suggest the limitation,  An apparatus for processing a substrate, comprising:  an isolator between the first electrode and the second electrode, wherein the isolator has a ring shape and has at least one groove on a radially inward side of the ring shape that is configured to be exposed to generated plasma from the first electrode and the second electrode.  Hence, claim 1, 12 and depending claims are allowed.

Referring to the claim 18 the closest prior art fails to teach or reasonably suggest the limitation,  A method of generating remote plasma for a process chamber, comprising:  an isolator between the first electrode and the second electrode, wherein the isolator has a ring shape and has at least one groove on a radially inward side of the ring shape that is configured to be exposed to generated plasma from the first electrode and the second electrode.  Hence, claim 1, 12 and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Claims 1, 2, 6-20 are allowed by issuing examiner amendments.

Claims 3-5 have been cancelled by examiner.

Prior Art:  US Patents  US9299575 , US9773648, US 9576809  US 9721789 and US 10504700  teaches all other limitations but for the non obvious matter listed above.  Hence they all structurally different from the present invention and it is not obvious to an ordinary skill to design the present remote plasma source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/5/2022